EXHIBIT 10.14

CONFIDENTIAL SEVERANCE AND MUTUAL RELEASE AGREEMENT

THIS IS A CONFIDENTIAL SEVERANCE AND MUTUAL RELEASE AGREEMENT (“the Agreement”)
between, on the one hand, Brian OliverSmith (hereinafter “Brian”) and Catherine
OliverSmith (hereinafter “Catherine”), and each of their heirs and assigns
(collectively, Brian and Catherine are referred to herein as the
“OliverSmiths”), and, on the other hand, Sibling Group Holdings, Inc.
(hereinafter “Sibling”), Urban Planet Media and Entertainment Corp. (“UPM”)
(Sibling and and UPM are collectively referred to herein as “Employer”), and the
Employer Releasees (as defined herein).

RECITALS

A.

Brian and Sibling are parties to that certain Employment Agreement, dated
January 28, 2015 (the “Employment Agreement”);

B.

On May 12, 2015, Sibling gave Brian 60-days advance notice of his termination of
employment;

C.

Catherine is a former employee of UPM (which is wholly-owned by Sibling) and is
the spouse of Brian;

D.

The OliverSmiths allege that certain deferred compensation and outstanding loans
from the OliverSmiths to UPM and/or Sibling are still owing to the OliverSmiths;
and  

E.

Certain disputes have arisen between one or more of the Employer Releasees and
the OliverSmiths concerning the foregoing and other matters, and the Parties
desire to resolve all disputes and matters between them, pursuant to the terms
set forth in this Agreement.

AGREEMENT

In consideration for the mutual promises and obligations contained herein, the
sufficiency of which is hereby acknowledged, the OliverSmiths and Employer agree
as follows:

1.

Employment Resignation.  In exchange for the payments set forth in Section 2
below, Brian agrees to submit his written notice of resignation, effective on
the date he receives the payments referenced in this agreement (the “Termination
Date”).  The resignation letter shall be addressed to Dave Saba, Sibling Group
Holdings, Inc., 215 Morris Street, Suite 205, Durham, North Carolina 27701, and
shall state: “Effective immediately, I hereby voluntarily resign from any and
all employment, officer and director positions with Sibling Group Holdings, Inc.
and Urban Planet Media and Entertainment Corp.”  The resignation letter shall be
signed by Brian OliverSmith and held in trust by his attorney (and his attorney
shall certify in writing that he possesses such resignation letter) and such
letter shall be emailed by Brian’s attorney to mkass@armstrongteasdale.com.
 Brian acknowledges that all rights and privileges pertaining to his employment
with Employer will cease on the Termination Date, except as set forth in this
Agreement.  











--------------------------------------------------------------------------------



2.

Payment of Loans and Severance Payments.  

In exchange for the OliverSmiths executing and agreeing to the terms of this
Agreement on or before June 20, 2015 (and transmitting the same to Sibling or
its counsel by that date), and provided that Brian’s counsel certifies that he
is holding the executed resignation letter in trust (as set forth in Section 1
above), Sibling will pay or cause to be paid to the OliverSmiths the total sum
of two hundred twenty-five thousand dollars ($225,000.00), in the following
components:

a.

Repayment of Loans.  UPM will pay or cause to be paid to Catherine $32,963.99 as
repayment of any and all outstanding loans from Catherine to UPM.  This shall be
paid by direct deposit to the bank account in which Sibling has been depositing
the payments for Brian’s salary, which account is a joint account of the
OliverSmiths.

b.

Payment of Deferred Compensation.  UPM will pay or cause to be paid to Catherine
$37,423.31 as payment of any and all outstanding deferred compensation due to
Catherine by UPM, less standard and required withholdings for FICA only.  This
shall be paid by direct deposit to the bank account in which Sibling has been
depositing the payments for Brian’s salary, which account is a joint account of
the OliverSmiths.  Catherine must submit a properly filled-out W-4 form.

c.

Severance Compensation.  Sibling will pay or cause to be paid to Brian severance
compensation in the amount of $154,612.70, less standard and required
withholdings for FICA (the “Severance Compensation”).  In that regard, Sibling
acknowledges that FICA deductions are only withheld from a maximum of $118,500
of Brian’s earnings in 2015, and will withhold FICA from the Severance
Compensation only up to that maximum (including the previous earnings that Brian
has been paid by Sibling in 2015). This payment shall be made by direct deposit
into Brian’s bank account on file with UPM or Sibling for regular paychecks.

Sibling and/or UPM shall pay or cause to be paid the payments set forth under
this Section 2 as lump sums by no later than seven (7) days after the date the
OliverSmiths submit this executed Agreement to counsel for Sibling.  As set
forth above, upon Brian’s or his counsel’s receipt of the Severance Compensation
and the other payments in this Section 2, Brian shall submit his resignation
effective as of the date on which the later of those payments occur.  

The OliverSmiths understand and agree that Employer Releasees have made no
representations or warranties regarding the tax treatment of the payments
referenced in this Section 1 above.  The OliverSmiths further acknowledge that
they accept sole responsibility for the duty to ascertain if there are any tax
consequences to either or both of them for receiving the above-referenced
payments.  The OliverSmiths agree to be jointly and severally responsible for
and to pay any tax liability, including penalties and interest, if any, assessed
against either or both of them by any state or local taxing authority or by the
Internal Revenue Service as a result of the failure of Sibling or UPM to
withhold any amounts for taxes.  The OliverSmiths further hold the Employer
Releasees harmless from any and all taxes, penalties, interest, attorneys’ fees,
costs, or





2




--------------------------------------------------------------------------------

other liabilities it/they may incur in the event Sibling or UPM are found to
have wrongfully failed to withhold taxes from any portion of the above payments.
 




Brian acknowledges that the above Severance Compensation is consideration, which
is over and above anything owed to OliverSmith by law, contract, or under the
policies or practices of Employer, and that it is provided expressly in exchange
for his entering into this Agreement.  

Employer will also pay to Employee his or her regular compensation through the
Termination Date.

This Agreement and offer of severance contained herein will remain open and
available to Employee until June 20, 2015 (the “Expiration Date”).  If Employee
has not accepted this Agreement by submitting this executed Agreement to
Employer’s counsel on or before the Expiration Date, this Agreement and offer of
payments contained herein will be deemed withdrawn, void and of no effect.

3.

Definition of “Employer Releasees.”  For the purposes of this Agreement, the
term “Employer Releasees” shall be defined to include all of the following:



a.

Sibling and its predecessors and successors, and its current and former direct
and indirect subsidiaries, parents, divisions, and affiliates, including,
without limitation, Urban Planet Media and Entertainment Corp. (collectively
with Employer, the “Sibling Affiliates”);



b.

Each of the Employer Affiliates’ current and former servants, attorneys, agents,
employees, owners, members, shareholders, directors and officers, and each of
the Employer Affiliates’ direct and indirect subsidiaries, parents, divisions,
predecessors and successors; and



c.

UPM and its predecessors and successors, and its current and former direct and
indirect subsidiaries, parents, divisions, and affiliates, and each of their
current and former servants, attorneys, agents, employees, owners, members,
shareholders, directors and officers.



4.

General Release and Waiver of Claims.  By signing this Agreement and in exchange
for the payments in Section 2 above and the releases provided by Employer in
Section 5 below, the OliverSmiths each hereby release and waive all legal and/or
equitable claims either of them has or may have against any of the Employer
Releasees as of the date the OliverSmiths execute this Agreement, whether known
or unknown.  This release and waiver includes but is not limited to:

a.

Any claims for wrongful termination, retaliation, defamation or any other common
law or statutory claims;

b.

Any claims for the breach of any implied, written or oral contract, including
but not limited to claims pursuant to any offer letter or contract of employment
or any other agreement;





3




--------------------------------------------------------------------------------



c.

Any claims of discrimination, harassment or retaliation based on such things as
race, age, national origin, ancestry, religion, pregnancy, sex, sexual
orientation, military status, or physical or mental disability or medical
condition;

d.

Any claims under federal, state and local statutes, ordinances, rules,
regulations and orders, including, but not limited to, any claim or cause of
action based on the Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act (the “ADA”), the Age Discrimination in Employment Act (the
“ADEA”), the Civil Rights Acts of 1866, 1871, and 1991, the Rehabilitation Act
of 1973, the Employee Retirement Income Security Act of 1974 (“ERISA”), the
Family and Medical Leave Act (“FMLA”), the Vietnam Era Veteran’s Readjustment
Assistance Act of 1974, Executive Order 11246, the Dodd-Frank Wall-Street Reform
and Consumer Protection Act, the Sarbanes-Oxley Act, the North Carolina Persons
with Disabilities Act, N.C. Gen. Stat. §§ 168A-1, et seq.; and the North
Carolina Equal Employment Practices Act, N.C. Gen. Stat. §§ 143-422.2 et seq.,
as each of them has been or may be amended;

e.

Any claims for benefits or the monetary equivalent of benefits, including but
not limited to long-term disability, health insurance premium payments, paid
holidays, workers’ compensation, etc.; and

f.

Except as specifically provided in this Agreement, any claims for compensation
of any sort, including but not limited to wages, vacation pay, PTO, commissions,
bonuses and severance pay.

The OliverSmiths understand and agree that the releases they are providing
herein extend to any and all claims they each may have, whether or not known,
claimed or suspected by them.

This release shall not apply to claims or rights the OliverSmiths have under
this Agreement.

5.

Release of OliverSmiths.  In exchange for the above releases from the
OliverSmiths, and in reliance on Brian’s reaffirmation of his obligations to
Sibling as set forth in Section 6 below,  Sibling and UPM each release and waive
all legal and/or equitable claims either of them has or may have against either
or both of the OliverSmiths as of the date Sibling and UPM execute this
Agreement, whether known or unknown.

6.

Return of Information; Continuing Obligations.  As a material condition of Brian
receiving and being entitled to keep the Severance Compensation, the
OliverSmiths agree and represent that they have each returned to Sibling and/or
UPM all documents and files they obtained in the course of their employment with
Sibling and/or UPM (whether kept in electronic or hard copy format) and that
they have not kept or maintained any electronic or hard copy copies of such
documents or files.

Brian agrees and understands that, as a material inducement to Sibling and UPM
entering into this Agreement and paying the Severance Compensation set forth
above, Brianhereby reaffirms his continuing obligations under Sections 7(c),
7(d) and 7(e) of the Employment Agreement, entitled “Non-Competition,”
“Non-Solicitation” and “Non-disparagement” (respectively) (collectively, the
“Restrictions”).  As such, Brian’s obligations pursuant to the





4




--------------------------------------------------------------------------------

Restrictions remain in full force and effect.  For the purposes of calculating
to the duration of restrictions in Sections 7(c) and 7(d) of the Employment
Agreement, the one-year post-employment duration shall begin to run on the
Termination Date.  Moreover, in the event Brian commits a breach of any of the
terms of the Restrictions, in addition to any and all other legal and equitable
remedies available to Sibling, Brian shall forfeit the Severance Compensation
(less $5,000.00, which Brian shall keep as consideration for his obligations
under this Agreement) and be required to reimburse Sibling the Severance
Compensation paid to Brian (less $5,000.00).

7.

OliverSmith Representations.  The OliverSmiths each represent and warrant that
they have no pending lawsuits, charges, complaints, or actions of any kind
against any of the Employer Releasees before any local, state, or federal agency
or court concerning any matter.  The OliverSmiths each further covenant not to
sue or bring any cause of action against any of the Employer Releasees for any
claim released under the terms of this Agreement, to the extent such covenant is
permitted under the law.  Nothing in this General Release shall limit the rights
of any governmental agency or the OliverSmiths’ right of access to, cooperation
or participation with any governmental agency, including without limitation, the
United States Equal Employment Opportunity Commission. However, the OliverSmiths
agree that they are each waiving any right to receive money or other relief in
any action instituted by either of them or on either of their behalf by any
person, entity or governmental agency regarding any matters covered by this
Agreement.

Each of the OliverSmiths further specifically make the following affirmative
factual and legal representation upon which they agree Sibling and UPM may rely
and have relied upon:  That for purposes of the Fair Labor Standards Act, 29
U.S.C. §201, et seq., and other similar state laws, “I have been paid for all
amounts due and owing to me for which I contend Sibling, UPM or any of the
Employer Releasees has ever owed me, except as otherwise promised to be paid in
Section 2 of this Agreement.”

8.

Indemnification of OliverSmith.  Sibling agrees that it will hold OliverSmith
harmless and defend him from any claims that might arise as a result of actions
taken by other officials of Sibling while Brian was CEO, to the extent Brian did
not either direct or ratify such actions; and, similarly, will hold him harmless
and defend him from any claims that might arise as a result of actions taken by
Sibling or its officials while he was still nominally listed as CEO from May 12,
2015 to through the Termination Date.

9.

Confidentiality of Agreement.  Each of the OliverSmiths also agree not to
disclose the terms of this Agreement to any third party without the prior
written consent of Sibling, except to their attorney, tax advisor, or as
required by law.

10.

Knowing and Voluntary Waiver.  The OliverSmiths each expressly acknowledge that
they have had a full opportunity to read and consider this Agreement, and to
seek advice from any source they may desire regarding this Agreement prior to
executing it.  The Oliversmiths expressly acknowledges that they are each
voluntarily entering into this Agreement and fully understand and agree to all
of its terms.  The OliverSmiths acknowledge that they would not have received
the consideration recited in Section 2 above except for the execution of this
Agreement.





5




--------------------------------------------------------------------------------



11.

Entire Agreement and Severability.  This Agreement sets forth the entire
agreement between the parties hereto, and fully supersedes any and all prior
agreements or understandings between the parties, except as otherwise
specifically referenced herein (namely, Brian’s continuing obligations under
Sections 7(c), 7(d) and 7(e) of the Employment Agremeent).  Any amendments or
modifications to this Agreement must be in writing and expressly agreed to and
signed by all parties.

The OliverSmiths and Employer further agree that if any term or provision of
this Agreement is determined by any court, regulatory or governmental agency, or
self-regulatory agency, to be illegal, unenforceable, or invalid in whole or in
part for any reason, such illegal, unenforceable, or invalid provision or part
thereof shall be deemed stricken from this Agreement, and such provision shall
not affect the legality, enforceability or validity of the remainder of this
Agreement, unless to do so would deprive a party of a substantial part of its
bargain.  It is understood that the parties will cooperate and take all
reasonable actions to avoid any such determination.  

12.

Non-Admission.  This Agreement does not constitute any admission by Sibling, UPM
or the OliverSmiths of any wrongdoing or liability whatsoever.

13.

Governing Law; Consent to Jurisdiction.  This Agreement shall be interpreted and
construed under Florida law without regard to the laws of any other State.  In
the event of any disputes concerning the terms of this Agreement, the Parties
expressly consent to the exclusive personal jurisdiction and venue of the United
States Federal District Court in the Central District of Florida, Orlando
division.

14.

Binding Nature of Agreement.  This Agreement shall be binding upon the
OliverSmiths and each of their heirs, executors, administrators, assigns,
successors, beneficiaries and agents, and shall inure to the benefit of Sibling
and UPM, and each of their successors and assigns.

[the remainder of this page is intentionally left blank; signatures on next
page]





6




--------------------------------------------------------------------------------







THE OLIVERSMITHS UNDERSTAND THAT, BY SIGNING THIS AGREEMENT, THEY ARE WAIVING
AND RELEASING ANY AND ALL CLAIMS AGAINST THE EMPLOYER RELEASEES, WHETHER KNOWN
OR UNKNOWN, THROUGH THE DATE OF THIS AGREEMENT.

AGREED AND ACCEPTED:

 

 

 

Brian OliverSmith

Sibling Group Holdings, Inc.

 

 

 

 




By:

 

 

Dated:

Printed Name:

 

Its:

 

Dated:

 

 

 

 

Catherine OliverSmith

Urban Planet Media and Entertainment Corp.

 

 

 

 




By:

 

 

Dated:

Printed Name:

 

Its:

 

Dated:








7


